Citation Nr: 0419548	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from May 31, 2000.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION


The veteran served on active duty from April 1968 to November 
1969, and from April 1976 to September 1979.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2003, on appeal from a September 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana (the RO).  Upon its last 
review, the Board increased the veteran's disability rating 
between May 31, 2000 and April 26, 2002 from 30 percent to 50 
percent, and denied entitlement to a rating in excess of 50 
percent for any period beginning on May 31, 2000.  The 
veteran subsequently appealed that portion of the Board's 
denial in which a rating greater than 50 percent was denied.  
The United States Court of Appeals for Veterans Claims (the 
Court), by means of an Order issued in December 2003, vacated 
that portion of the Board's decision that denied an initial 
evaluation in excess of 50 percent for PTSD from May 31, 
2000, and remanded the case to the Board for further action 
in accordance with the parties' Joint Motion for Partial 
Remand, entered into by VA and the veteran.

As indicated below, the Board has determined that a remand is 
required prior to further action by the Board.  The appeal is 
accordingly REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After having reviewed the Court's pleadings the Board has 
determined that a remand of this case is necessary.

The Joint Motion found that the Board's February 2003 
decision was deficient because "there is no indication that 
the notice relied on by the Board actually notified the 
Appellant of what specific information was needed to 
substantiate his claims."  [Joint Motion, page 4].  See 
38 U.S.C. § 5103, Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), and Charles v. Principi, 16 Vet. App. 370, 374 
(2002).

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  While the RO has provided the veteran with general 
notice of the statutory and regulatory provisions relevant to 
his claim, he has not, as noted in the Joint Motion, been 
provided specific notice of the VCAA's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

The Board also notes that additional evidence, in the form of 
private medical records dated between 2002 and 2004, has been 
associated with the veteran's claims file subsequent to the 
issuance of the Court's Order in December 2003.  This 
evidence has not been considered by the RO, nor is record of 
a waiver of such review indicated in his claims folder; to 
the contrary, the veteran's attorney has specifically 
indicated that he desired RO review of this evidence.  This 
evidence, accordingly,  must be considered by the agency of 
original jurisdiction prior to consideration by the Board.  
See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  






In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must furnish the veteran and his 
attorney a VCAA letter which specifically 
informs the veteran as to what 
information and evidence is to be 
provided by the claimant and what portion 
is to be provided by VA.

2.  Thereafter, after undertaking any 
additional development which it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  VBA's review must 
include all pertinent evidence, to 
include that developed pursuant to this 
Remand decision, and that evidence 
submitted on behalf of the veteran 
subsequent to the Court's Order in 
December 2003.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
attorney should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




